Exhibit 10.4

 

TWO RIVER COMMUNITY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

THIS SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the “Agreement”) was
originally adopted July 7, 2005, by and between TWO RIVER COMMUNITY BANK, a New
Jersey-chartered commercial bank located in Tinton Falls, New Jersey (“Bank”)
and WILLIAM MOSS (the “Executive”). The Agreement was amended October 31, 2008,
June 1, 2010 and December 31, 2011. This amendment and restatement of the
Agreement incorporates the prior amendments and is effective July 1, 2013. The
purpose of this Agreement is to provide specified benefits to the Executive, a
member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development, and future business
success of the Bank. This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

 

Article 1
Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.0.

“Bank” means, for all purposes of this Agreement, Two River Community Bank and
all of those entities (including, as of the date of this Amendment, Two River
Bancorp) which are within the same controlled group of corporations within the
meaning of Section 1563(a) of the Code as is Two River Community Bank and which
are, with Two River Community Bank, deemed to be a single employer by the
application of Section 414(b) of the Code, all of which entities (including Two
River Community Bank) shall be conclusively deemed for all purposes of the
Agreement to be a single entity and a single recipient of the services provided
by the Executive to any such entity, or any combination of such entities.

 

1.1.

“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.

 

1.2.

“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs, and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.3.

“Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.4.

“Change in Control” means the occurrence of any of the following events:

 

(a) The sale or disposition by Two River Bancorp (“TRB”) of all of its stock in
Two River Community Bank (“TRCB”), or the sale or disposition by TRCB of
substantially all of its assets;

 

 

 
1

--------------------------------------------------------------------------------

 

 

(b) The acquisition of voting common capital stock of TRB in a single
transaction or a series of interdependent transactions as a result of which the
acquirers actually own or control common capital stock representing the right to
cast at least a majority of the votes which could, without giving effect to any
change in the capital structure of TRB which occurs subsequent to the
consummation of such transaction or series of transactions, be cast at the next
regular meeting of shareholders; or

 

(c) A merger, consolidation or other reorganization of either, or both of, TRB
or TRCB as a result of which as least a majority of the Board of Directors of
the surviving entity are not Continuing Directors. “Continuing Directors” shall
be those individuals who are directors of TRB or TRCB, as the case may be, at
such time as the plan of merger, consolidation or other reorganization is
approved by the board of directors of TRB or TRCB.

 

1.5.

“Code” means the Internal Revenue Code of 1986, as amended.

 

1.6.

“Disability” means Executive (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Executive’s employer. Medical determination of Disability may be made by either
the Social Security Administration or by the provider of an accident or health
plan covering employees of the Executive’s employer. Upon the request of the
Plan Administrator, the Executive must submit proof to the Plan Administrator of
Social Security Administration’s or the provider’s determination.

 

1.7.

“Early Termination” means Separation from Service before Normal Retirement Age
for reasons other than death, Disability, Termination for Cause, or following a
Change in Control.

 

1.8.

“Effective Date” means November 1, 2004. The effective date of this amendment
and restatement is July 1, 2013.

 

1.9.

“Normal Retirement Age” means the Executive attaining age sixty five (65).

 

1.10.

“Plan Administrator” means the plan administrator described in Article 6.

 

1.11.

“Plan Year” means each twelve-month period commencing on January 1 and ending on
December 31 of each year. The initial Plan Year shall commence on the Effective
Date of this Agreement and end on the following December 31, 2005.

 

1.12.

“Schedule A” means the Schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.

 

 

 
2

--------------------------------------------------------------------------------

 

 

1.13.

“Separation from Service” means the termination of the Executive’s employment
with the Bank ender circumstances which meet the standards set forth in this
Section 1.13, for reasons other than death. Whether a Separation from Service
takes place shall be determined in accordance with the applicable provisions of
Code Section 409A and all related United States Department of the Treasury
guidance or Regulations, and shall be based upon whether the facts and
circumstances surrounding the termination of the Executive’s employment indicate
that the Bank and the Executive reasonably anticipate that the Executive either
(i) will provide no significant services in any capacity for the Bank or any
affiliate following such termination, or (ii) will, as an employee or
independent contractor, provide services to the Bank or any affiliate of the
Bank following such termination of employment at an annual rate which is not
more than twenty percent (20%) of the services rendered, on average, during the
immediately preceding thirty six (36) full calendar months (or the full period
for which the Executive provided services to the Bank (whether as an employee or
as an independent contractor) if the Executive has, at the time of the
termination of the Executive’s employment, been providing services for a period
of less than thirty six (36) months.

 

The Executive’s employment relationship will be treated as continuing intact
while the Executive is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave of absence does not exceed six (6)
months, or if longer, for so long as the Executive’s right to reemployment with
the Bank is provided either by statute or by contract. If the period of leave
exceeds six (6) months and there is no right to reemployment, a Separation from
Service will be deemed to have occurred as of the first day immediately
following such six (6) month period.

 

 

  1.13a.

“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Bank if any stock of the Bank
is publicly traded on an established securities market or otherwise, as
conclusively determined by the Plan Administrator based on the twelve (12) month
period ending each December 31 (the “identification period”). If the Executive
is determined to be a Specified Employee for an identification period, the
Executive shall be treated as a Specified Employee for purposes of this
Agreement during the twelve (12) month period that begins on the first day of
the fourth month following the close of the identification period.

   

1.14.

“Termination for Cause” has that meaning set forth in Article 5.

 

Article 2
Distributions During Lifetime

 

2.1.

Normal Retirement Benefit. Upon Normal Retirement Age, the Bank shall distribute
to the Executive the benefit described in this Section 2.1 in lieu of any other
benefit under this Article.

 

 

2.1.1

Amount of Benefit. The annual benefit under this Section 2.1 is One Hundred
Thousand Dollars ($100,000).

 

 

 
3

--------------------------------------------------------------------------------

 

 

 

2.1.2

Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Executive’s sixty-fifth (65th) birthday. The annual
benefit shall be distributed for fifteen (15) years.

 

2.2.

Early Termination Benefit. Upon the Executive’s Early Termination, the Bank
shall distribute to the Executive the benefit described in this Section 2.2 in
lieu of any other benefit under this Article.

 

 

2.2.1

Amount of Benefit. The annual benefit under this Section 2.2 is the Early
Termination benefit set forth on Schedule A based on the date on which
Separation from Service occurs. Additionally, the benefit amount shall be
increased by a pro-rated amount relative to the Executive’s service during the
partial period in which Separation from Service takes place.

 

 

2.2.2

Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing within thirty
(30) days following Separation from Service. The annual benefit shall be
distributed to the Executive for fifteen (15) years.

 

2.3.

Disability Benefit. If the Executive’s Disability occurs prior to Normal
Retirement Age, the Bank shall distribute to the Executive the benefit described
in this Section 2.3 in lieu of any other benefit under this Article.

 

 

2.3.1

Amount of Benefit. The benefit under this Section 2.3 is the Disability benefit
set forth on Schedule A based on the date on which Disability occurs.
Additionally, the benefit amount shall be increased by a pro-rated amount
relative to the Executive’s service during the partial period in which
Separation from Service takes place.

 

 

2.3.2

Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing within thirty
(30) days following Normal Retirement Age. The annual benefit shall be
distributed for fifteen (15) years.

 

2.4.

Change in Control Benefit. If the Executive is a full time employee at the date
a Change in Control occurs, the Bank shall distribute to the Executive the
benefit described in this Section 2.4 in lieu of any other benefit under this
Article.

 

 

2.4.1

Amount of Benefit. The annual benefit under this Section 2.4 is the Change in
Control benefit set forth on Schedule A based on the date on which Separation
from Service occurs. Additionally, the benefit amount shall be increased by a
pro-rated amount relative to the Executive’s service during the partial period
in which Separation from Service takes place.

 

 

2.4.2

Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing within thirty
(30) days following Separation from Service. The annual benefit shall be
distributed to the Executive for fifteen (15) years.

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

2.4.3

Parachute Payments. Notwithstanding any other provision of this Agreement to the
contrary, if the Bank determines in good faith that any payment or benefit
received or to be received by Executive pursuant to this Agreement, or otherwise
(with all such payments and benefits, including, without limitation, salary and
bonus payments, being defined as “Total Payments”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code by reason of
being considered to be “contingent on a change in ownership or control” of the
Bank within the meaning of Section 280G of the Code, then such Total Payments
shall be reduced in the manner reasonably determined by Bank, in its sole
discretion, to the extent necessary so that the Total Payments will be less than
three times Executive’s “base amount” (as defined in Section 2800(b)(3) of the
Code).

 

2.5.

Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service, the provisions of this Section 2.5 shall govern all
distributions hereunder. Benefit distributions that are made due to a Separation
from Service occurring while the Executive is a Specified Employee shall not be
made during the first six (6) months following Separation from Service, rather
any distribution which would otherwise be paid to the Executive during such
period shall be accumulated and paid to the Executive in a lump sum on the first
day of the seventh month following the Separation from Service. All subsequent
distributions shall be paid in the manner specified.

 

2.6.

Distributions Upon Income Inclusion Under Section 409A of the Code. If any
amount is required to be included in income by the Executive prior to receipt
due to a failure of this Agreement to meet the requirements of Code Section 409A
and related Treasury guidance or Regulations, the Executive may petition the
Plan Administrator for a distribution of that portion the amount the Bank has
accrued with respect to the Bank’s obligations hereunder that is required to be
included in the Executive’s income. Upon the grant of such a petition, which
grant shall not be unreasonably withheld, the Bank shall distribute to the
Executive immediately available funds in an amount equal to the portion of the
amount the Bank has accrued with respect to the Bank’s obligations hereunder
required to be included in income as a result of the failure of this Agreement
to meet the requirements of Code Section 409A and related Treasury guidance or
Regulations, which amount shall not exceed the Executive’s unpaid amount the
Bank has accrued with respect to the Bank’s obligations hereunder. If the
petition is granted, such distribution shall be made within ninety (90) days of
the date when the Executive’s petition is granted. Such a distribution shall
affect and reduce the Executive’s benefits to be paid under this Agreement.

 

2.7.

Change in Form or Timing of Distributions. All changes in the form or timing of
distributions hereunder must comply with the following requirements. The
changes:

 

 

 
5

--------------------------------------------------------------------------------

 

 

(a)     may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

(b)     must, for benefits distributable under Sections 2.1 and 2.3, be made at
least twelve (12) months prior to the first scheduled distribution;

 

(c)     must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

 

(d)     must take effect not less than twelve (12) months after the election is
made.

 

Article 3
Distribution at Death

 

3.1.

Death During Active Service. If the Executive dies while in the active service
to the Bank, the Bank shall distribute to the Beneficiary the benefit described
in this Section 3.1. This benefit shall be distributed in lieu of the benefits
under Article 2.

 

 

3.1.1

Amount of Benefit. The benefit under this Section 3.1 is the death benefit set
forth on Schedule A based on the date on which death occurs. Additionally, the
benefit amount shall be increased by a pro-rated amount relative to the
Executive’s service during the partial period in which Separation from Service
takes place..

 

 

3.1.2

Distribution of Benefit. The Bank shall distribute the benefit to the
Beneficiary in a lump sum within ninety (90) days following the Executive’s
death.

 

3.2.

Death During Distribution of a Benefit. If the Executive dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Bank shall distribute to the Beneficiary the remaining
benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.

 

3.3.

Death After Separation from Service But Before Benefit Distributions Commence.
If the Executive is entitled to benefit distributions under this Agreement, but
dies prior to the commencement of said benefit distributions, the Bank shall
distribute to the Beneficiary the same benefits that the Executive was entitled
to prior to death except that the benefit distributions shall commence within
thirty (30) days following the Executive’s death.

 

 

 
6

--------------------------------------------------------------------------------

 

 

Article 4
Beneficiaries

 

4.1.

Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefit distributions under this Agreement to a
Beneficiary upon the death of the Executive. The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designation
under any other plan of the Bank in which the Executive participates.

 

4.2.

Beneficiary Designation: Change. The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive’s beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.

 

4.3.

Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.

 

4.4.

No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, the benefits shall be made to the personal representative
of the Executive’s estate.

 

4.5.

Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Executive’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such distribution amount.

 

 

 
7

--------------------------------------------------------------------------------

 

 

Article 5
General Limitations

 

5.1.

Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if
Executive’s service is terminated by the Board for: (i) the willful and
continued failure by Executive to perform his or her duties for the Bank after
at least one warning in writing from the Board or its designee identifying
specifically any such failure; (ii) willful misconduct of any type by Executive,
including, but not limited to, the disclosure or improper use of confidential
information which causes material injury to the Bank, as specified in a written
notice to Executive from the Board or its designee; or (iii) the Executive’s
conviction of a crime (other than a traffic violation), habitual drunkenness,
drug abuse, or excessive absenteeism (other than for illness), after a warning
(with respect to drunkenness or absenteeism only) in writing from the Board or
its designee to refrain from such behavior. No act or failure to act on the part
of Executive shall be considered to have been willful for purposes of clause (i)
or (ii) of this Section 5.1 unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that the action or omission was in
the best interest of Employer.

 

5.2.

Suicide or Misstatement. No benefits shall be distributed if the Executive
commits suicide within two years after the Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Bank denies coverage (i) for material misstatements
of fact made by the Executive on an application for such life insurance, or
(ii) for any other reason; provided, however that the Bank shall evaluate the
reason for the denial, and upon advice of legal counsel and in its sole
discretion, consider judicially challenging any denial.

 

5.3.

Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act
(“FDIA”).

 

Article 6
Administration of Agreement

 

6.1.

Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all questions including interpretations of this
Agreement, as may arise in connection with the Agreement.

 

6.2.

Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

6.3.

Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.

 

 

 
8

--------------------------------------------------------------------------------

 

 

6.4.

Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 

6.5.

Bank Information. To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the date and circumstances of the retirement, Disability,
death, or Separation from Service of the Executive, and such other pertinent
information as the Plan Administrator may reasonably require.

 

6.6.

Annual Statement. The Plan Administrator shall provide to the Executive, within
one hundred twenty (120) days after the end of each Plan Year, a statement
setting forth the benefits to be distributed under this Agreement.

 

Article 7
Claims and Review Procedures

 

7.1.

Claims Procedure. An Executive or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be distributed shall
make a claim for such benefits as follows:

 

 

7.1.1

Initiation – Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.

 

 

7.1.2

Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

 

7.1.3

Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

 

(a) The specific reasons for the denial;

 

(b) A reference to the specific provisions of the Agreement on which the denial
is based;

 

 

 
9

--------------------------------------------------------------------------------

 

 

(c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

(d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

(e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.2.

Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

 

7.2.1

Initiation – Written Request. To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.

 

 

7.2.2

Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

 

7.2.3

Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

 

7.2.4

Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 

 

7.2.5

Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:

 

(a) The specific reasons for the denial;

 

(b) A reference to the specific provisions of the Agreement on which the denial
is based;

 

 

 
10

--------------------------------------------------------------------------------

 

 

(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

(d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

Article 8
Amendments and Termination

 

8.1.

Amendments. This Agreement may be amended only by a written agreement signed for
Two River Community Bank and the Executive. However, Two River Community Bank
may unilaterally amend this Agreement to conform with written directives to the
Bank from its counsel, auditors or banking regulators, or to comply with
legislative changes or tax law, including without limitation Section 409A of the
Code and any and all Treasury regulations and guidance promulgated thereunder.

 

8.2.

Plan Termination Generally. This Agreement may be terminated only by a written
agreement signed for Two River Community Bank and by the Executive. The benefit
hereunder shall be the amount that Two River Community Bank has accrued with
respect to Two River Community Bank’s obligations hereunder as of the date the
Agreement is terminated. Except as provided in Section 8.3, the termination of
this Agreement shall not cause a distribution of benefits under this Agreement.
Rather, after such termination benefit distributions will be made at the
earliest distribution event permitted under Article 2 or Article 3.

 

8.3.

Plan Terminations Under Section 409A. Notwithstanding anything to the contrary
in Section 8.2, if this Agreement terminates in the following circumstances:

 

(a)     Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve (12)
months following such termination of the Agreement and further provided that all
the Bank’s arrangements which are substantially similar to the Agreement are
terminated so the Executive and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the termination of the arrangements;

 

(b)     Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

 

 
11

--------------------------------------------------------------------------------

 

 

(c)     Upon the Bank’s termination of this and all other arrangements that
would be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement; then Two River
Community Bank may distribute the amount that Two River Community Bank has
accrued with respect to its obligations hereunder, determined as of the date of
the termination of the Agreement, to the Executive in a lump sum subject to the
above terms.

 

Article 9
Miscellaneous

 

9.1.

Binding Effect. This Agreement shall bind the Executive and the Bank, and their
beneficiaries, survivors, executors, administrators and transferees.

 

9.2.

No Guarantee of Employment. This Agreement is not a contract for employment. It
does not give the Executive the right to remain as an employee of the Bank, nor
does it interfere with the Bank’s right to discharge the Executive. It also does
not require the Executive to remain an employee nor interfere with the
Executive’s right to separate from service at any time.

 

9.3.

Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.

 

9.4.

Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld, under Section 409A of the Code and regulations thereunder, from the
benefits provided under this Agreement. The Executive acknowledges that the
Bank’s sole liability regarding taxes is to forward any amounts withheld to the
appropriate taxing authority(ies).

 

9.5.

Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the State of New Jersey, except to the extent preempted by the laws of
the United States of America.

 

9.6.

Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life or other informal funding asset
is a general asset of the Bank to which the Executive and Beneficiary have no
preferred or secured claim.

 

9.7.

Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.

 

 

 
12

--------------------------------------------------------------------------------

 

 

9.8.

Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.

 

9.9.

Notice. Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

Two River Community Bank

Attn:

766 Shrewsbury Avenue

Tinton Falls, New Jersey 07724

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

 

9.10.

Compliance with Code Section 409A. This Agreement shall be interpreted and
administered in a manner consistent with Code Section 409A.

 

9.11.

Limitations Imposed by Emergency Economic Stabilization Act of 2008, American
Recovery and Reinvestment Act of 2009, and Other Applicable Law: Executive
acknowledges that the Bank’s tender of performance under this Agreement may be
limited, proscribed or prohibited by the applicable provisions of some or all of
the Emergency Economic Stabilization Act of 2008 (“EESA”); the American Recovery
and Reinvestment Act of 2009 (“ARRA”); those regulations and that administrative
authority which have been, are or may be promulgated under either; and future
statutory law, regulations and administrative pronouncements (collectively,
“Limiting Law”). Executive agrees and acknowledges that only if, for so long as,
and to the extent that any provision of Limiting Law is applicable to limit,
proscribe or prohibit any payment which would otherwise be tendered to Executive
under this Agreement or any benefit which would otherwise be conferred upon
Executive under this Agreement, the Bank shall be under no actual or implied
obligation to, and shall not, tender to Executive or confer upon Executive, in
the case of a prohibition, such payment or such benefit or, in the case of a
limitation or proscription, only such portion of such payment or such benefit as
is limited or proscribed. This Agreement shall be without binding effect to the
extent of such limitation, proscription, or prohibition. The determination as to
whether, and the extent to which, any provision of Limiting Law is applicable to
limit, proscribe or prohibit any payment which would otherwise be tendered to
Executive under this Agreement or any benefit which would otherwise be conferred
upon Executive under this Agreement shall be made by the Bank in consultation
with its professional advisers. Executive shall execute and deliver any document
or correspondence which is deemed by counsel to the Bank to be necessary or in
the Bank’s best interests to reaffirm Executive’s agreement that the provisions
of Limiting Law, to the extent of their applicability, supersede the terms and
enforceability of this Agreement.

 

 

 

 
13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE:   BANK:       TWO RIVER COMMUNITY BANK               /s/ WILLIAM D.
MOSS   By /s/ A. RICHARD ABRAHAMIAN  

William Moss

                      Title Executive Vice President & CFO  

 

             

 

 
14

--------------------------------------------------------------------------------

 

 

 

I,       William Moss                                 , designate the following
as Beneficiary under the Agreement:

 

 Primary:

 

___%

                     

___%

 

     

 Contingent:

         

___%

       

 

   

___%

       

 

Notes:

 

●

Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 

●

To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 

●

To name your estate as Beneficiary, please write “Estate of [your name]”

 

●

Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

 

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

 

Name: William Moss       

     

Signature:                                                

Date:                                                  

Received by the Plan Administrator this ____ day of _____, ______

By:                                                               

Title:                                                          

 



 

 
15

--------------------------------------------------------------------------------

 

 

 [img.jpg]

 

16